                             UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                       Case No. 19-mj-21276-JLB

                                     Plaintiff,
                     vs.
                                                       JUDGMENT OF DISMISSAL
Daniel Osorio-Iturbide,


                                   Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☐     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☒     The court finding the defendant not guilty;

☒     of the offense(s) as charged in the Complaint:
      8:1325 – Illegal Entry (misdemeanor)




Dated: 6/4/2019
                                                  Hon. JILL L. BURKHARDT
                                                  United States District Judge
